 

Exhibit 10.1

 



[image_001.jpg]

2345 Eastlake Ave E, Suite 201

Seattle, WA 98102

Office: 800-351-3902

Fax: 206-430-1288

www.atossagenetics.com

 

September 1, 2015

 

Scott Youmans

[******]

[******]

 

*Hand Delivered

 

Dear Scott,

 

A significant factor in our success at Atossa Genetics is our people and the
effort and talent they bring to the workplace. In recognition of this
importance, we are pleased to inform you that you will be promoted from Sr. Vice
President, Operations to Chief Operating Officer, effective September 1, 2015.
This is a Section 16 Officer position and the annual rate of pay will be
$287,040. In addition, you will be granted an option to purchase 50,000 shares
of Atossa Genetics common stock at the closing price on the date approved by the
board, which vests over four years of employment with no cliff.

 

In your time with Atossa, you have quickly demonstrated your work ethic,
dedication, and your superb qualifications. We have faith that you will continue
to excel in your new position and hope that you continue to develop your
potential here at Atossa Genetics.

 

Congratulations on this promotion, and we look forward to your contributions in
your new position.

 

Thank you for being such a valuable asset to Atossa Genetics and for your loyal
service.

 

Sincerely,



/s/ Steven C. Quay, MD, PHD, FCAP

Steven C. Quay, MD, PHD, FCAP

CEO and President

 



/s/ Scott Youmans   09/01/2015 Acknowledgement of receipt – Scott Youmans   Date



 



 



